FILED
                                                          United States Court of Appeals
                                                                  Tenth Circuit

                                                                 July 21, 2017
                                     PUBLISH                 Elisabeth A. Shumaker
                                                                 Clerk of Court
                   UNITED STATES COURT OF APPEALS

                               TENTH CIRCUIT



 UNITED STATES OF AMERICA,

             Plaintiff - Appellee,
 v.                                                    No. 15-3121
 JONATHAN KEARN,

             Defendant - Appellant.


        APPEAL FROM THE UNITED STATES DISTRICT COURT
                 FOR THE DISTRICT OF KANSAS
                 (D.C. NO. 5:13-CR-40057-DDC-1)


Daniel T. Hansmeier, Appellate Chief (Melody Brannon, Federal Public Defender,
with him on the briefs), Office of the Federal Public Defender, Kansas City,
Kansas, for Appellant.

Christine E. Kenney, Assistant United States Attorney (Thomas E. Beall, United
States Attorney, with her on the brief), Office of the United States Attorney,
Topeka, Kansas, for Appellee.


Before TYMKOVICH, Chief Judge, MATHESON and MORITZ, Circuit
Judges.


TYMKOVICH, Chief Judge.


      A jury convicted Jonathan Kearn of federal child pornography charges

arising from pictures he took of his four-and-a-half year old daughter and shared
on the internet. He was sentenced to a lengthy prison term followed by five years

of supervised release.

      Kearn contends the district court committed various errors at trial and

sentencing. First, Kearn raises several evidentiary objections. He argues that the

government elicited hearsay testimony when it asked a witness about the contents

of an inculpatory report written by an expert who did not testify at trial. Even

assuming this testimony was hearsay, however, we find no plain error, since

admitting it did not affect the outcome of the trial. Kearn also argues that

testimony identifying certain images as “child pornography” was inadmissible,

because it was not helpful to the jury. The testimony was helpful, however, since

whether the images depicted sexually explicit conduct was a fact in issue. The

testimony also helped explain steps in the investigation. Finally, Kearn argues

that evidence was improperly admitted under Federal Rule of Evidence 404(b),

but he fails to direct us to any evidence actually admitted under that rule.

      Second, Kearn argues the jury should have been instructed that they had to

agree unanimously on which specific images formed the basis for conviction. In

his view, all of the jurors had to agree that at least one specific image violated

federal law. But this misstates the case law: unanimity is only required for

elements of a crime, not for means of satisfying a given element. Different

images satisfying the statutory criteria are merely different means.




                                         -2-
         Third, Kearn argues that a supervised-release condition that will prohibit

him from contacting his victim—his youngest daughter—was improper, because it

was not “reasonably related” to the offense of conviction, and because it

interfered with his right of familial association. But he has waived these

arguments, which he did not make at sentencing, by failing to argue for plain

error.

         Finally, Kearn argues that the cumulative effect of the errors in this case

mandates reversal. But we only identify one possible error here, so cumulative

error analysis—which addresses whether multiple errors can prejudice a

defendant—is unavailing.

         We thus conclude that none of the issues Kearn raises requires reversal.

                                    I. Background

         Detective Sergeant Stuart Butler, a police investigator in Australia,

operated an undercover online persona that purports to trade in child pornography

in order to help catch perpetrators. In 2013, “cheyenneandliberty@yahoo.com”

began an e-mail exchange with Detective Butler, during which

“cheyenneandliberty” sent several images of young girls later identified as

Kearn’s daughters. In most of the pictures the girls were clothed, but one of the

images showed the genitals of Kearn’s youngest, four-and-a-half year old

daughter. “Cheyenneandliberty” also sent Detective Butler a link to three explicit

videos of young girls who were not Kearn’s daughters. In these e-mails,

                                            -3-
“cheyenneandliberty” described himself as a thirty-eight year old from Kansas,

and a single father to four daughters: a four-and-a-half year old, two ten-year-old

twins, and a thirteen year old. When Detective Butler asked him for a family

photo, “cheyenneandliberty” sent him a photograph of Kearn standing with three

of his daughters.

      Detective Butler looked at the data embedded in the digital images, which

shows when they were taken and the device used to take them. The data showed

the explicit images were taken with an iPhone 4s shortly before

“cheyenneandliberty” sent the e-mails. This fact indicated to Detective Butler

that “cheyenneandliberty” was not merely sending images he found on the

internet, but taking the images himself. He therefore referred the exchange to the

U.S. Department of Homeland Security.

      Investigators found the IP address used to send some of the images was

associated with Kearn’s Kansas home address. Kearn’s age, family situation, and

location matched the description given by “cheyenneandliberty.” Investigators

executed a search warrant at Kearn’s house. Kearn’s daughters were present, and

the investigating agent, Special Agent Cassidy Casner, recognized the girls from

the images sent to Detective Butler. Investigators seized Kearn’s iPhone 4s—the

same model that had taken the photographs—and footage from his home security

system.




                                         -4-
      When Agent Casner reviewed the home security footage, it corroborated the

e-mails sent to Detective Butler and the embedded data from the images. That is,

the footage confirmed that Kearn was using his phone when the e-mails were sent;

Kearn was with his daughters when the pictures were taken; and the daughters

were wearing the same clothes shown in the pictures on the dates the pictures

were taken.

      A grand jury indicted Kearn with (1) permitting his minor child to engage

in sexually explicit conduct in violation of 18 U.S.C. § 2251(b); (2) distributing

child pornography in violation of 18 U.S.C. § 2252(a)(2); and (3) possessing child

pornography in violation of 18 U.S.C. § 2252(a)(4)(B).

      At trial, in addition to the home security footage and the e-mail exchange

with Detective Butler, the government presented the expert testimony of Special

Agent Craig Beebe, who specializes in forensic examinations of electronic

evidence. Agent Beebe testified that Kearn’s iPhone contained explicit images of

young girls, evidence of the “cheyenneandliberty” e-mail address, and two videos

of Kearn’s youngest daughter naked with Kearn’s voice in the background. Agent

Beebe also found one of the images e-mailed to Detective Butler on the iPhone.

On Kearn’s computer, Agent Beebe found further evidence of

“cheyenneandliberty,” the website through which Detective Butler’s undercover

persona was contacted, and “ProudPapa,” a nom de plume used in the e-mails

with Detective Butler.

                                         -5-
      Kearn testified at trial. He admitted he had taken the explicit photo and

videos of his youngest daughter. But in his defense, he said she had reported

being molested by her mother’s boyfriend and he had taken the photos and videos

as evidence of the molestation. A sheriff’s report indeed showed that Kearn had

reported this alleged molestation to the sheriff a year before the e-mail exchange

with Butler. Kearn denied any knowledge of the “cheyenneandliberty” account or

the explicit images on his phone other than the ones of his youngest daughter.

Kearn operated a heating and air conditioning business from his home, and

suggested a former employee with access to his iPhone could have downloaded

the images and e-mailed them to Detective Butler.

      Kearn also presented evidence from his own computer expert, Andreux

Doty. Doty testified he found only an isolated reference to “cheyenneandliberty”

in a file created from the iPhone data. He testified he did not find any evidence

in government materials he reviewed that the “cheyenneandliberty” e-mails had

been sent from Kearn’s phone.

      The jury found Kearn guilty on all counts. The district court sentenced

Kearn to 292 months in prison followed by five years of supervised release,

during which he may not contact minors or the victim of the offense (his youngest

daughter).




                                         -6-
                                   II. Analysis

      Kearn raises a number of issues on appeal. He argues various evidence

introduced at trial was inadmissible on hearsay or relevancy grounds, and that the

admission of the hearsay evidence violated his Confrontation Clause rights. He

also contends the court should have instructed the jury to agree unanimously on

which specific images were the basis for his conviction. He urges us to find these

errors cumulatively mandate relief. And he submits that a supervised-release

condition that will prohibit him from contacting his victim—his youngest

daughter—was improper. 1

      Kearn did not raise these issues at trial, so we review them for plain error.

“Under the plain error standard, [the appellant] must demonstrate: (1) an error,

(2) that is plain, meaning clear or obvious under current law, (3) that affects



      1
         We do not address in detail two other issues Kearn raises. First, Kearn
challenges the constitutionality of the Tenth Circuit reasonable-doubt instructions
given at his trial, but we have recently upheld the constitutionality of those
instructions. See United States v. Petty, 856 F.3d 1306, 1311 (10th Cir. 2017)
(concluding that the Tenth Circuit Pattern Jury Instruction on reasonable doubt,
“taken as a whole, adequately convey[s] the concept of reasonable doubt to the
jury”).

       Second, Kearn argues that if we do not find plain error, we should remand
to the district court for an evidentiary hearing on claims of ineffective assistance
of counsel. But our decision in United States v. Galloway, 56 F.3d 1239 (10th
Cir. 1995) (en banc) forecloses that approach. See id. at 1240 (“Ineffective
assistance of counsel claims should be brought in collateral proceedings, not on
direct appeal. Such claims brought on direct appeal are presumptively
dismissible, and virtually all will be dismissed.”).

                                         -7-
substantial rights, and (4) that seriously affects the fairness, integrity, or public

reputation of judicial proceedings.” United States v. Piper, 839 F.3d 1261,

1265–66 (10th Cir. 2016) (citing United States v. Rosales-Miranda, 755 F.3d
1253, 1257–58 (10th Cir. 2014)). Crucially, “[t]o satisfy the third prong of

plain-error review, a defendant generally must demonstrate that an error was

‘prejudicial, meaning that there is a reasonable probability that, but for the error

claimed, the result of the proceeding would have been different.’” United States

v. Bustamante-Conchas, 850 F.3d 1130, 1138 (10th Cir. 2017) (en banc) (quoting

United States v. Algarate-Valencia, 550 F.3d 1238, 1242 (10th Cir. 2008)).

       We review each of the issues raised in turn, and find no plain error as to

any.

       A. Hearsay Testimony

       Kearn first contends the district court improperly admitted hearsay

evidence through his expert witness. At trial, Kearn presented the testimony of

computer expert Andreux Doty, who testified he did not find any evidence the

“cheyenneandliberty” e-mails were sent from Kearn’s phone. On

cross-examination, the government asked Doty what documents he had reviewed.

As part of this line of inquiry, the government asked about a report prepared by a

previously retained defense expert, Tammy Loehrs. Loehrs did not testify at trial.

After Doty said he had read the Loehrs Report, the prosecutor asked him if “it

would help [his] memory if [she] showed [him] a copy” of the report. R., Vol. 2

                                           -8-
at 718. When he said yes, she showed him the report, which was marked as a

Government Exhibit.

      The Loehrs Report, even though solicited by the defense, was substantially

more inculpatory than Doty’s report. The prosecution asked Doty whether Loehrs

“did a key word search for cheyenneandliberty . . . [that] resulted in over 1,000

hits located in numerous folders on . . . both the phone and the hard drive[.]” R.,

Vol. 2 at 726–27. The prosecution also asked whether the Loehrs Report located

“45 hits” for the term ProudPapa—used in the e-mails with Detective Butler—on

Kearn’s iPhone. R., Vol. 2 at 727. Doty said the Loehrs Report asserted both

those points. On redirect, Kearn’s lawyer asked Doty more questions about the

Loehrs Report, and Doty criticized the Loehrs Report for failing to “validate” the

more-than-one-thousand hits for “cheyenneandliberty” in the report, and for

indicating that files on the computer had been accessed after the computer had

been taken into custody. R., Vol. 2 at 739–41.

      Kearn contends that eliciting the contents of the Loehrs Report from Doty

violated Federal Rule of Evidence 802, which generally prohibits the admission of

hearsay evidence, as well as the Confrontation Clause of the Sixth Amendment.

      Assuming without deciding that the Loehrs Report was hearsay and

violated Kearn’s rights under the Confrontation Clause, Kearn cannot demonstrate

that the district court plainly erred by admitting it. “To satisfy the third prong of

plain-error review, a defendant generally must demonstrate that an error was

                                          -9-
‘prejudicial, meaning that there is a reasonable probability that, but for the error

claimed, the result of the proceeding would have been different.’”

Bustamante-Conchas, 850 F.3d at 1138 (quoting United States v.

Algarate-Valencia, 550 F.3d 1238, 1242 (10th Cir. 2008)). Kearn cannot do that

here. 2

          The prosecution’s colloquy with Doty regarding the Loehrs Report is

relatively short. The facts elicited about the report from Doty were: (1) “there


          2
         Kearn argues that under the third prong of plain-error analysis “prejudice
for purposes of a Confrontation Clause violation focuses ‘on the particular
witness, not on the outcome of the entire trial.’” Aplt. Br. at 27 (quoting United
States v. Holloway, 826 F.3d 1237, 1249 (10th Cir. 2016)). But this conflates the
prejudice requirement in the third prong of plain-error analysis with the showing
of prejudice required to state a violation of the Confrontation Clause. Although
the word “prejudice” appears in both contexts, the cases are not referring to the
same inquiry.

       It is true that in order to state a violation of the Confrontation Clause, a
defendant need only make a showing of prejudice as to a particular witness, not as
to the trial as a whole. See, e.g., Holloway, 826 F.3d at 1249. But the third prong
of plain-error analysis is not where we address whether there has been a violation
of the Confrontation Clause. Rather, it is at the first prong of plain-error analysis,
when we ask whether there is error, that we look to whether there is a violation of
the Confrontation Clause—and therefore, whether there is prejudice as to a
particular witness.

       Here, then, because we assume error and decide the issue on the third
prong, we ask not whether there has been a violation of the Confrontation Clause,
but instead make the normal inquiry: whether there is a reasonable probability
that, but for the error claimed, the result of the proceeding would have been
different. See, e.g., United States v. Pablo, 696 F.3d 1280, 1293–94 (10th Cir.
2012) (finding that an assumed Confrontation Clause violation did not affect a
defendant’s substantial rights where the defendant would have been convicted
even without the erroneous testimony).

                                         -10-
was an application on [Kearn’s] phone that was for storing a photograph,” R.,

Vol. 2 at 725; (2) “the Loehrs[] examination also determined that the [e]-mail

cheyenneandliberty[] was being used on the iPhone with other accounts but

[Loehrs] was unable to recover any actual [e]-mails,” R., Vol. 2 at 726; (3) “a key

word search for cheyenneandliberty . . . resulted in over 1,000 hits . . . [on] both

the phone and the [personal computer] hard drive,” R., Vol. 2 at 726–27; and

(4) Loehrs found 45 hits for “ProudPapa” on the iPhone, R., Vol. 2 at 727.

      Most of these points came out in the properly admitted non-hearsay

testimony of the prosecution’s expert witness, Agent Beebe. See R., Vol. 2

at 565–66 (password-protected application on phone for storing photographs

contained possible child pornography); R., Vol. 2 at 564–65 (examination

revealed that the “cheyenneandliberty” e-mail address was being used on the

phone); R., Vol. 2 at 580–81 (search results for “cheyenneandliberty” and

“ProudPapa”). The only distinction is that Special Agent Beebe did not number

the hits for “cheyenneandliberty” “over 1,000,” but that distinction is immaterial

in context.

      For instance, Kearn admitted taking the explicit pictures and videos. The

pictures were e-mailed using an IP address associated with Kearn’s house. The

embedded data showed the pictures were taken shortly before they were e-mailed,

which was a year after Kearn claimed his daughter had been molested. The home

security system showed Kearn using his phone around the time the e-mails were

                                         -11-
sent. Kearn’s phone contained evidence of the e-mail address from which the

pictures were sent. Finally, Kearn’s phone contained other explicit photographs

of children.

      Because the information elicited about the Loehrs Report did not affect the

outcome of the trial, we find the district court did not commit plain error by

admitting it.

      B. Helpfulness of Testimony

      Kearn next argues several statements by government witnesses violated

Federal Rules of Evidence 701 and 702, which provide that opinion testimony

must be helpful to the trier of fact to be admissible. See Fed. R. Evid. 701(b) (“If

a witness is not testifying as an expert, testimony in the form of an opinion is

limited to one that is . . . helpful to clearly understanding the witness’s testimony

or to determining a fact in issue.”); id. 702(a) (“A witness who is qualified as an

expert by knowledge, skill, experience, training, or education may testify in the

form of an opinion or otherwise if . . . the expert’s scientific, technical, or other

specialized knowledge will help the trier of fact to understand the evidence or to

determine a fact in issue.”).

      He contends two prosecution witnesses improperly testified that certain

images qualified as child pornography. In Kearn’s view, these statements were




                                         -12-
inadmissible because they were not helpful to the jury. 3 For example, at trial the

government asked Agent Beebe whether he prepared a report of his findings from

searching Kearn’s phone. He answered: “Yes. In my preview I reported that I

saw images that were child pornographic in nature.” R., Vol. 2 at 557. Later the

government asked Agent Beebe whether he found “images that [he] believed were

child pornography on the iPhone.” He responded yes. R., Vol. 2 at 566.

      Rule 701 applies to the lay testimony of Detective Butler and Agent

Casner, and Rule 702 applies to the expert testimony of Agent Beebe. But

“helpfulness” is similar for both lay and expert testimony. Testimony is not

helpful if it “simply tell[s] the jury what result it should reach without providing

any explanation of the criteria on which that opinion is based or any means by

which the jury can exercise independent judgment.” United States v. Dazey, 403
F.3d 1147, 1171 (10th Cir. 2005). We have excluded this type of testimony

because “it usurps the function of the jury in deciding the facts,” or because it

“interferes with the function of the judge in instructing the jury on the law.” Id.

at 1171 (internal quotation marks omitted).

      3
         Kearn also argues that testimony he distributed the images to Detective
Butler and that he owned the iPhone on which the images were recovered violated
these rules. But these are facts, not opinions, so these rules do not apply.

       In addition, Kearn cites Rule 704(b), which prohibits experts from
testifying “about whether the defendant did or did not have a mental state or
condition that constitutes an element of the crime charged or of a defense.” But
none of the statements Kearn cites opine on his mental state or knowledge: that is,
whether he possessed, produced, or disseminated the images knowingly.

                                        -13-
      In support of his argument that the testimony identifying child pornography

was not helpful, Kearn points to a Seventh Circuit case, which found inadmissible

a federal agent’s testimony that photos on the defendant’s computer met the

federal definition of child pornography. United States v. Noel, 581 F.3d 490,

496–99 (7th Cir. 2009). The Noel court found that the agent’s testimony was

“[l]ay testimony offering a legal conclusion” and thus “inadmissible because it

[was] not helpful to the jury.” Id. at 496.

      But the witness comments here are distinguishable from the comments in

Noel, because these witnesses did not mention the legal definition, or tell the jury

what to find. Indeed, the government made clear its questions did not concern the

legal definition of child pornography. See R., Vol. 2 at 437–38.

      We resolved a similar question in United States v. Stanley, 896 F.2d 450,

451–52 (10th Cir. 1990). In Stanley, a U.S. Postal Inspector testified that he had

“specialized in the investigation of prohibited mailings such as child

pornography” for decades. Id. at 451. The government offered as lay opinion

testimony the inspector’s opinion that “several of the children depicted in

sexually explicit conduct were under the age of eighteen.” Id. at 451–52. On

appeal, the defendant argued this testimony was not helpful because the pictures

“spoke for themselves.” Id. at 452. This court disagreed, finding that the

inspector’s testimony was helpful (1) “in determining the age of the subjects,”

which was “a fact in issue;” and (2) “as an explanation of why he ordered a

                                         -14-
supervised delivery, obtained a search warrant, and seized the defendant’s

package.” Id. at 452.

      The same analysis holds here. Testimony about whether particular images

were child pornography was helpful to the jury, since whether the images

depicted “sexually explicit conduct” was a fact in issue. See R., Vol. 1 at 23–25

(the indictment, citing 18 U.S.C. §§ 2251(b), 2252(a)(2), 2252(a)(4)(B)). And

testimony about the law-enforcement officers’ views on the images was helpful as

an explanation of why they took certain steps in their investigation.

      We therefore do not find the district court plainly erred by admitting this

testimony.

      C. Rule 404(b) Evidence—Prior Similar Acts

      The government filed a pre-trial motion to introduce evidence “located on

the defendant’s smart phone and computer, including but not limited to sexually

explicit images of any minors, nude video clips of [Kearn’s youngest daughter],

and search terms indicating an interest in such material.” R., Vol. 1 at 74. The

government sought to introduce the evidence under Rule 404(b) to show “the

defendant’s intent, knowledge, absence of mistake and lack of accident.” Id.

Kearn argues this was error, because the government did not “precisely articulate

the purpose of the proffered evidence.” Aplt. Br. at 41 (citing United States v.

Birch, 39 F.3d 1089, 1093 (10th Cir. 1994)).




                                        -15-
      Under Rule 404(b), “[e]vidence of a crime, wrong, or other act is not

admissible to prove a person’s character in order to show that on a particular

occasion the person acted in accordance with the character.” Fed. R. Evid.

404(b). It may, however, “be admissible for another purpose, such as proving

motive, opportunity, intent, preparation, plan, knowledge, identity, absence of

mistake, or lack of accident.” Id. The prosecutor must provide notice if he

intends to offer such evidence at trial. Id.

      We have held that “the government must precisely articulate the purpose of

the proffered [404(b)] evidence.” United States v. Birch, 39 F.3d 1089, 1093

(10th Cir. 1994). Moreover, the trial court must “specifically identify the purpose

for which such evidence is offered.” Id. (quoting United States v. Kendall, 766
F.2d 1426, 1436 (10th Cir. 1985)). “[A] broad statement merely invoking or

restating Rule 404(b) will not suffice.” Id. (quoting Kendall, 766 F.2d at 1436).

We have therefore held that a statement providing that the evidence’s purpose was

“to prove the defendant’s knowledge, identity and absence of mistake or accident”

“failed to articulate with precision the evidentiary purpose of the Rule 404(b)

evidence it offered.” Id.

      The broad statement offered by the government in its pre-trial motion

tracks almost exactly the statement we found inadequate in Birch. But the

government responds that the district court here never ruled on the pre-trial Rule

404(b) motion. In its view, the evidence at trial was intrinsic to the charged

                                         -16-
conduct, and was not admitted under Rule 404(b). The government’s brief

canvasses the evidence, and explains the purpose for which each piece was

admitted—making out the elements of the charged offenses. Because Kearn was

on trial for knowingly distributing and possessing child pornography, sexually

explicit images on his phone and search terms indicating his mental state did not

need to come into trial under 404(b). They were the very point of the trial.

      Kearn does not point us to the district court’s ruling on the proposed

evidence, and does not dispute the government’s assertion that the evidence at

trial did not come in under Rule 404(b). There are no references to Rule 404(b)

in the trial record, other than the government’s motion.

      Kearn, moreover, does not point to any evidence actually admitted under

Rule 404(b), and does not rebut the government’s argument that none was. Given

that, we cannot find that the district court erred here.

      D. Instruction on Unanimity of Theory

      Kearn next argues the district court erred in failing to instruct the jury that

it must agree unanimously on which specific images were the basis for

conviction. The district court only gave a general unanimity instruction. R., Vol.

1 at 217 (“Your verdict on each count of the Indictment must be unanimous.”).

Kearn argues this instruction was insufficient, and Tenth Circuit Criminal Pattern

Jury Instruction § 1.24, at 37 (2011 ed., rev. 2017) (“Unanimity of Theory”) was

legally required. The relevant part of that instruction provides that “in order to

                                          -17-
return a guilty verdict, all twelve of you must agree upon which of the listed acts,

if any, the defendant committed.” Since, argues Kearn, there were multiple

images that arguably violated federal law, different jurors could have had in mind

different images when finding Kearn guilty.

      We disagree that Instruction § 1.24 was required. Its use note explains that

Instruction § 1.24 “should be used when the government introduces evidence

that the defendant has committed multiple acts which may constitute an

element of the crime.” Id. (emphasis added). Instruction § 1.24 is a response to

Richardson v. United States, 526 U.S. 813 (1999), which involved different

statutory language than the language relevant to Kearn’s conviction.

      Richardson involved a conviction under 21 U.S.C. § 848(a), which

prohibits persons from “engag[ing] in a continuing criminal enterprise,” defined

by the statute as a “‘violat[ion]’ of the drug statutes where ‘such violation is part

of a continuing series of violations.’” Id. at 815 (quoting 21 U.S.C. § 848(a),

(c)). The Supreme Court held that “a jury in a federal criminal case brought

under § 848 must unanimously agree not only that the defendant committed some

‘continuing series of violations’ but also that the defendant committed each of the

individual ‘violations’ necessary to make up that ‘continuing series.’” Id.

(quoting 21 U.S.C. § 848(a), (c)).

      Richardson based its holding on a distinction between the elements of an

offense and the means by which the government may satisfy an element.

                                         -18-
Elements, the Court held, must be found unanimously by the jury. Id. at 817. On

the other hand, the jury need not agree unanimously on the means by which an

element is proven. Id. Consequently, “a federal jury need not always decide

unanimously which of several possible sets of underlying brute facts make up a

particular element, say, which of several possible means the defendant used to

commit an element of the crime.” Id.

      Instruction § 1.24 applies to situations like the one in Richardson, where

the government produces evidence the defendant has committed multiple acts that

might be considered elements of the crime. See United States v. Sorensen, 801
F.3d 1217, 1237 (10th Cir. 2015) (describing Instruction § 1.24 as “anchored in

Richardson’s holding” and finding fault in its use in a charge “far different from

Richardson”), cert. denied, 136 S. Ct. 1163 (2016). It does not apply to situations

where multiple acts might be considered different means of satisfying the element

requirement. Id.

      Looking at the statutes under which Kearn was charged and convicted, we

find they do not require unanimity as to which images formed the basis for

conviction. Different images are merely different means of satisfying the element

requirement, not different statutory elements.

      Kearn was convicted of three offenses: violations of 18 U.S.C. § 2251(b),

18 U.S.C. § 2252(a)(2), and 18 U.S.C. § 2252(a)(4)(B). Stripped to the relevant

language, we have:

                                        -19-
•     “Any parent . . . who knowingly permits such minor to engage in . . .
      sexually explicit conduct for the purpose of producing any visual depiction
      of such conduct . . . shall be punished . . . [if the depiction travels in
      interstate commerce.]” 18 U.S.C. § 2251(b) (emphasis added).

•     “Any person who . . . knowingly receives, or distributes, any visual
      depiction [in interstate commerce] . . . if—(A) the producing of such visual
      depiction involves the use of a minor engaging in sexually explicit conduct;
      and (B) such visual depiction is of such conduct . . . shall be
      punished . . . .” 18 U.S.C. § 2252(a)(2) (emphasis added).

•     “Any person who . . . knowingly possesses . . . 1 or more [media] . . .
      which contain any visual depiction that has [traveled in interstate
      commerce] . . . if—(i) the producing of such visual depiction involves the
      use of a minor engaging in sexually explicit conduct; and (ii) such visual
      depiction is of such conduct; shall be punished . . . .” 18 U.S.C. §
      2252(a)(4)(B).

      All three statutes thus refer to “any visual depiction” meeting the statutory

criteria. In other words, if the government has shown the jury that the defendant

has produced (§ 2251(b)), distributed (§ 2252(a)(2)), or possessed (§ 2252(a)(4))

any visual depictions of minors engaged in sexually explicit conduct, the jury

may convict. The government’s evidence thus went to means of satisfying the

statutory language, rather than different possible elements. Richardson and

Instruction § 1.24 therefore have no application here.

      An example may clarify this interpretation. Suppose a statute makes the

following conduct illegal: “The murdering of another in the room of a house with

a blunt household instrument.” This statute thus has three elements: (1) “the

murdering of another” (2) “in the room of a house” (3) “with a blunt household

instrument.” The evidence at trial is that Peter and Paul were in a house alone

                                        -20-
together, all entrances and exits to the house were locked, and Paul died from

head trauma from a blunt instrument. Peter’s fingerprints and DNA were found

on a candlestick, a wrench, and a lead pipe in the house, but it is not clear which

was the murder weapon. It is also unclear where in the house the murder

occurred. Under Kearn’s theory of the law, the jury cannot convict unless they

unanimously agree on the murder weapon and the room where the murder

occurred. But the holding of Richardson sets a lower bar than the rules of

“Clue.” The jury need only unanimously agree that (1) Peter murdered Paul,

(2) in the room of a house, (3) with a blunt household instrument. If the evidence

at trial persuades them of those elements, they may convict. They need not agree

unanimously on which room and weapon; the different weapons and rooms are

merely means of satisfying the statutory elements. If six jurors are persuaded it

happened in the library with a candlestick, and six jurors think it happened in the

observatory with a lead pipe, that would not vitiate the conviction. So too here.

      Because unanimity as to which images formed the basis for conviction is

not required, we do not find the district court erred.

      E. Cumulative Error

      Kearn argues the cumulative effect of the district court’s errors rendered

his trial fundamentally unfair.

      “A cumulative-error analysis aggregates all errors found to be harmless and

analyzes whether their cumulative effect on the outcome of the trial is such that

                                         -21-
collectively they can no longer be determined to be harmless.” United States v.

Toles, 297 F.3d 959, 972 (10th Cir. 2002). We have explained above why most of

Kearn’s putative errors were not, in fact, errors. Kearn adds two more errors in

the cumulative-error section of his brief.

      First, he argues that the district court erred by allowing government

witnesses to provide expert testimony without satisfying the expert witness

disclosure requirement. In his view, once the government established that Agent

Casner and Detective Butler were trained to recognize child pornography, their

testimony that certain images were child pornography was expert testimony. But

we are not persuaded. Rule 701 “does not permit a lay witness to express an

opinion as to matters which are beyond the realm of common experience and

which require the special skill and knowledge of an expert witness.” Randolph v.

Collectramatic, Inc., 590 F.2d 844, 846 (10th Cir. 1979). But “Rule 701 allows

lay witnesses to offer ‘observations [that] are common enough and require . . . a

limited amount of expertise, if any.’” James River Ins. Co. v. Rapid Funding,

LLC, 658 F.3d 1207, 1214 (10th Cir. 2011). The testimony here—that child

pornography involves sexually explicit imagery of children, and that certain

explicit images qualified—did not go beyond the realm of common experience.

They therefore did not constitute expert testimony.

      Second, Kearn argues that Detective Butler’s statement that

“cheyenneandliberty” was a “contact child sex offender” was irrelevant and

                                         -22-
prejudicial. R., Vol. 2 at 406. To put this statement in context, the prosecutor

asked Detective Butler: “What else did you do as part of your investigation?” R.,

Vol. 2 at 406. He responded: “As soon as I received even the first couple of

images I was very alarmed by it and realized this guy was a contact sex offender

and immediate action had to be taken, so I contacted Homeland Security

Investigations in the USA and I referred the matter straight away.” Id.

      Evidence is relevant if “(a) it has any tendency to make a fact more or less

probable than it would be without the evidence; and (b) the fact is of consequence

in determining the action.” Fed. R. Evid. 401. This portion of the testimony,

taken as a whole, made it more probable that Kearn produced and distributed

sexually explicit images through interstate commerce. That fact is of

consequence, since it forms the basis of two of the three charges of the

indictment. It is plainly relevant.

      Nor was it prejudicial. Under Federal Rule of Evidence 403, “[t]he court

may exclude relevant evidence if its probative value is substantially outweighed

by a danger of . . . unfair prejudice.” The supposed unfair prejudice here was in

implying that Kearn was a contact sex offender. But the government’s entire

theory of the case was that Kearn was a contact sex offender. Any prejudice

added by Detective Butler’s statement was therefore minimal.

      Because this statement violated neither Rule 401 or 403, there was no error.




                                        -23-
      Thus, the only possible error we have identified is the admission of the

hearsay evidence from the Loehrs Report. But “[t]he purpose of cumulative error

analysis is to address whether the cumulative effect of two or more individually

harmless errors has the potential to prejudice a defendant to the same extent as a

single reversible error.” United States v. Rogers, 556 F.3d 1130, 1144 (10th Cir.

2009) (emphasis added) (internal quotation marks omitted). Because we have not

found multiple errors, cumulative error analysis is unavailing here. Moreover, as

noted, the evidence of Kearn’s guilt was overwhelming, and we doubt, even

absent any of Kearn’s alleged errors, the outcome of the trial would have been

different.

      F. Supervised-Release Condition

      The district court sentenced Kearn to five years of supervised release

following his term of imprisonment. One of the special conditions of his

supervised release is that he may have no contact with the victim of the offense,

i.e., his youngest daughter. Kearn has a 292-month (24 1/3 year) sentence, so his

youngest daughter will be over 30 years old by the time Kearn is released from

prison. Kearn objects to this condition, arguing the district court abused its

discretion by imposing it.

      Kearn provides two reasons why this condition was improper. First, the

condition is not “reasonably related” to the offense of conviction, as the statute

requires. See 18 U.S.C. § 3583(d)(1). Second, he has a “fundamental right of

                                         -24-
familial association,” and the district court did not have the requisite

“compelling” reason for interfering with this right. Aplt. Br. at 49 (quoting

United States v. Lonjose, 663 F.3d 1292, 1303 (10th Cir. 2011)).

      But Kearn has waived this issue by failing to argue for plain error. Neither

of these arguments—reasonable relationship or familial association—was raised

at sentencing. See R., Vol. 2 at 885–87 (relevant portion of the sentencing

colloquy). Generally, “the failure to argue for plain error and its application on

appeal . . . marks the end of the road for an argument for reversal not first

presented to the district court.” Richison v. Ernest Grp., Inc., 634 F.3d 1123,

1131 (10th Cir. 2011).

      We therefore affirm the no-contact-with-victims condition. Kearn’s failure

to argue these points under the plain-error standard marks the end of the road. 4

                                 III. Conclusion

      For the reasons above, we AFFIRM the judgment and sentence of the

district court and DISMISS without prejudice Kearn’s claim of ineffective

assistance of counsel.




      4
         It is worth noting that, like any special condition, the defendant can
petition the court based on changed circumstances at the time of his release.

                                         -25-